DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the back control comprising:" in lines 8-9 then later recites “the back control is configured to flex” in line 17.  It is unclear whether the claim is further detailing what “the back control” comprises, further defining “the back control”, providing functional limitations related to “the back control”, or is referring to some other portion of the apparatus that is meant to flex, thus, deemed indefinite.  Also, claim 3 has a similar issue as stated above related to “the second back control”.
Claim 3 recites the limitation “a mounting interface spaced apart from the sensor activation protrusion” in pg. 30 line 4 of the claims, yet, claim 1 also recites ““a mounting interface spaced apart from the sensor activation protrusion” in line 15.  However, it is unclear whether the different 
Claim 3 recite the limitations “a touch force”, “the elongate member”, “an actuation force”, and “the sensor-activation protrusion” in lines 6-8, yet, it is unclear whether these recitations are referring to the same limitations as recited in claim 1 in lines 17-19 or different separate elements, thus, deemed indefinite.  
Claim 8 recites the limitation "game controller" in line 1 of the claim and pg. 31 line 1 of the claims.  However, it is unclear whether the different recitations of “game controller” are referring to the same or different game controllers, thus, deemed indefinite.
Claim 9 recites the limitation "the intersection" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "a case" in line 1, and claim 8 which claim 9 depends upon recites “a case” in line 3.  However, it is unclear whether the different recitations of “a case” are referring to the same or different cases, thus, deemed indefinite.
Claim 14 recites the limitation "the mounting interface" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Also, see claim 18 recites “the mounting interface”.
All other dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because of their respective dependence on other claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20050255918 to Riggs et al (Riggs) in view of US Pub. 20120244944 to Kotkin.

Claim 8. Riggs discloses a paddle accessory for a game controller (Figs. 1 and 2), the paddle accessory comprising: 
an elongate member sized and shaped for manipulation by a middle, ring, or pinkie finger of a user (Fig. 2, and ¶19, such that the paddles extend for the person using the device can use a finger to press the paddles), the elongate member including a bend angled to follow a contour of a case of the game controller (Fig. 2, ¶14 discloses video game controller, such that parts of the paddles follow along the shape of the steering wheel controller, note, the shape of the paddles include indention angle); 
a sensor-activation feature extending from the elongate member (¶19, “pivot at the proximal end 36 and activates a switch or mechanism within the central hub”); and 
a mounting interface (Fig. 1, element 12, and Fig. 2, element 30), the mounting interface configured to affix the paddle accessory to the game controller such that the elongate member is configured to flex in response to a touch force and displace the elongate member towards game controller to translate the touch force into an actuation force applied by the sensor-activation feature to a sensor of the game controller (¶19, “pivot at the proximal end 36 and activates a switch or mechanism within the central hub”).
However, Riggs fails to explicitly disclose:
elongate member including a bend angled;
 a mounting interface spaced apart from the sensor-activation feature, the mounting interface configured to rigidly affix the paddle accessory to the game controller (emphasis added).
Kotkin teaches elongate member including a bend angled (Figs. 3 and 4, elements 34L, 34R, and 36, and ¶53), and a mounting interface spaced apart from the sensor-activation feature, the mounting interface configured to rigidly affix the accessory to the game controller (Fig. 4, elements 32, and ¶¶30-35, such that the game controller skin include parts to activate different buttons which are located in different places on the game controller, also note, the game controller skin is firmly attached to the game controller).  The game controller of Riggs would have motivation to use the teachings of Kotkin in order to provide game players the ability to conveniently activate different game controls in hopes to provide a better gaming experience for the game players.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the game controller of Riggs with the teachings of Kotkin in order to provide game players the ability to conveniently activate different game controls in hopes to provide a better gaming experience for the game players.

Claim 9. Riggs in view of Kotkin teaches wherein the contour comprises the intersection of a back of the game controller and a bottom of the game controller disposed at an angle to the back (see Riggs Figs. 1 and 2, e.g., an inner bottom portion opposite an inner top portion of the steering wheel is interpreted as the bottom of the game controller; and see Kotkin Fig. 5A).

Claim 10. Riggs in view of Kotkin teaches wherein the bottom of the game controller is opposite a top of the game controller, the top of the game controller configured with a plurality of controls configured to be operated by an index finger of the user (see Riggs Figs. 1 and 2, and ¶20).

Claim 11. Riggs in view of Kotkin teaches wherein at least a portion of the elongate member is configured and arranged to be inclined in a longitudinal direction with respect to the mounting interface of the elongate member (see Riggs Fig. 2 where a section of the paddles go in a longitudinal direction; see Kotkin Figs. 3 and 4).

Claim 12. Riggs discloses wherein the sensor comprises a switch (¶19).

Claim 13. Riggs in view of Kotkin teaches wherein the switch is located within a case of the game controller (see Riggs ¶19) with a top portion of the switch extending outside of the case (see Riggs ¶20, and see Kotkin ¶8 such that button extend out of game controller).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715